Citation Nr: 1417072	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating for left lower extremity radiculopathy in excess of 10 percent prior to August 1, 2012, and in excess of 0 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was previously remanded by the Board in October 2012 to obtain a VA examination for the Veteran's left lower extremity radiculopathy disability.  This was accomplished, and the claim was readjudicated in a February 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran has experienced no more than mild incomplete paralysis as a result of his service connected back disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but no higher, for neurologic impairment of the left lower extremity have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The increased rating claim currently on appeal arises from the Veteran's disagreement with initial evaluations following the grant of service connection.  In this case, the Veteran was provided a VCAA letter in April 2009 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 


VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, and the Veteran has not identified any private or VA treatment for his neurologic impairment of the left lower extremity which has not been obtained.  The Veteran was also provided with VA examinations for his claim on appeal.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

As such, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim. Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.  

By way of procedural background, service connection for neurologic impairment of the left lower extremity was granted in a July 2009 rating decision.  The RO assigned a 10 percent disability evaluation, effective April 27, 2009, under Diagnostic Codes 8599-8521.  In an August 2012 Decision Review Officer decision, the RO reduced the evaluation to 0 percent disabling, as of August 1, 2012.  The Veteran contends that an increased rating is warranted for his service-connected radiculopathy of the left lower extremity.  

After a review of all the evidence, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether, for the entire initial rating period, the Veteran's symptoms more nearly approximated the criteria for a 10 percent rating for neurologic impairment of the left lower extremity.

The Veteran's neurologic impairment of the left lower extremity is rated under Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve.  Under Diagnostic Code 8521, mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, involving foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in this diagnostic code to describe the degree of deformity of the foot.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

In his April 2009 claim, the Veteran reported experiencing numbness in his left thigh.

In May 2009, he underwent a VA examination.  He reported experiencing intermittent back pain that did not radiate, and which reportedly occurred 2-3 times per year lasting several days each time.  The examiner noted that the was no history of any bowel or bladder incontinence as a result of the Veteran's back disability.  There was also no indication of any numbness, paresthesias, leg or foot weakness in a review of the Veteran's medical history.  A motor examination of the Veteran's spine showed normal, hip flexion, hip extension, knee extension, and ankle dorsiflexion and plantar flexion.  Muscle tone was normal and there was no atrophy.  Sensory testing was normal to pinprick, vibration, light touch, and position sense. The Veteran had normal knee jerk and hypoactive ankle jerk.

The VA examiner acknowledged that the EMG and MRI studies in 1998 were negative for obvious radiculopathy, but explained that the Veteran's symptoms were in the appropriate location to correspond with the T12-L1 degenerative changes.  The examiner explained that an intermittent compression of the lumbar nerve root would account for the left thigh numbness that was positional in nature, as described by the Veteran.  The examiner further stated that there was no history of a specific injury to the thigh.  Given these findings, the VA examiner opined the most likely explanation was degenerative disc disease with intermittent radiculopathy into the left thigh.

In his February 2010 substantive appeal, the Veteran reported experiencing numbness in his left thigh and groin area.

Post-service treatment records include a June 2012 electrodiagnostic laboratory nerve conduction and EMG report where the Veteran reported lower left extremity numbness and pain since 1996.  He described pain and numbness radiating into the left lower extremity.  There were no bowel or bladder issues.  Symptoms were noted to be worse with prolonged sitting, standing, or walking, and were relieved with changes in position and medication.  Physical examination showed no atrophy.  Sensation was intact and symmetric to light touch.  Strength was 5/5 in the Veteran's lower extremities.  Straight leg raises were negative.  The staff physician found that there was not sufficient electrodiagnostic evidence to diagnose left lumbosacral radiculopathy. 

At a VA examination dated May 2012, the Veteran reported experiencing numbness and tingling in his left lower extremity.  Muscle strength testing was normal in the hip, knee and ankle.  Reflex testing was normal at the ankle and hypoactive at the knee bilaterally.  Sensory testing to light touch was normal at the knees, thighs, ankles, and feet.  The examiner indicated "yes" to the question of whether the Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found that the Veteran was not in constant pain, but had "mild" left lower extremity pain.  He demonstrated "moderate" left lower extremity paresthesias and/or dysesthesias, and "moderate" numbness of the left lower extremity.  The examiner noted that the Veteran had sciatic nerve involvement, but she did not specify the severity (i.e. mild, moderate, severe) of the condition.

Included with the VA examination report was a June 2012 Nerve Conduction and EMG report.  The Board notes that although the Veteran was examined in May 2012, the VA examination report was not completed until June 2012 (i.e., after receipt and review of the June 2012 Nerve Conduction and EMG report).  See entry date of June 29, 2012 VA examination report.  The May 2012 VA examiner stated that the negative EMG established that the cause of the Veteran's lower left extremity pain and numbness was not directly related to his low back condition.

In response to this examination report, the RO reduced the Veteran's neurologic rating to noncompensable as of August 1, 2012.

In October 2012, the Board remanded the Veteran's claim for another VA examination, which was provided in January 2013.  The examiner diagnosed the Veteran with femoral cutaneous neuropathy.  On physical examination, the Veteran's peripheral nerve condition was found not to cause constant pain, but did cause mild intermittent pain, mild paresthesias, and moderate numbness.  

During the examination, the Veteran reported symptoms of mild intermittent pain and paresthesias, and moderate numbness.  Muscle strength testing was normal in the hip, knee and ankle.  There was no atrophy noted.  Reflex testing was normal at the knee and hypoactive at the ankles bilaterally.  Sensory testing to light touch was normal at the knees, thighs, ankles, and feet.  The examiner specifically reviewed 11 major nerves but found that all of them were normal.  The examiner stated that the Veteran's presentation was extensively marked by back pain and that the area of numbness was small and inconsistent with a dermatome.  The reported pain was noted to be intermittent, and mild, if present.

Here, the Board has reviewed the entirety of the evidence of record.  As an initial point, the Board understands the Veteran's assertion that a higher rating is warranted for neurologic impairment that is related to his back.  Indeed, the Veteran has reported experiencing pain and numbness in his left lower extremity during the course of his appeal.  However, while the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  What this means is that the Veteran lacks the medical training to determine whether periodic pain is the result of neurologic impairment.

The Board has reviewed the medical evidence and finds that it remains somewhat unclear whether the Veteran actually has a neurologic disability as a result of his service connected back disability.  As noted, the Veteran was initially service connected for radiculopathy of his left lower extremity based on a suggestion by the examiner at his initial VA examination in 2009 that because his complaints were in an area which was consistent with the degenerative changes in his back that it was likely radiculopathy.  However, the subsequent medical evidence has questioned such a conclusion.  Nevertheless, as will be explained, the Board will resolve reasonable doubt in the Veteran's behalf and find that a 10 percent rating is warranted for any neurologic impairment of his left lower extremity.  

As noted, the Veteran was felt to have some back-related neurologic impairment at his initial examination.  However, the impairment was at most mild in nature.  There was no history of any bowel or bladder incontinence; there was also no indication of any numbness, paresthesias, leg or foot weakness in a review of the Veteran's medical history; and a motor examination of the Veteran's spine showed normal, hip flexion, hip extension, knee extension, and ankle dorsiflexion and plantar flexion.  Essentially, the Veteran's complaints were wholly sensory in nature, and even then, sensory testing was normal to pinprick, vibration, light touch, and position sense.  The Veteran had normal knee jerk and only hypoactive ankle jerk.  Moreover, muscle tone was normal and there was no atrophy.  As such, at most the Veteran experienced intermittent or periodic numbness, with no significant findings on the physical examination.  At most, this would be consistent with a finding of mild incomplete paralysis.

Following the initial VA examination in 2009, much of the medical evidence of record has been against a finding that the Veteran has neurologic impairment as a result of his back disability.  First, an EMG was negative for any finding of radiculopathy.  Prior to the EMG, a VA examiner had examined the Veteran in May 2012 and in the examination report she had checked a box indicating "yes" to the question of whether the Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  However, following the EMG testing, the examiner revised her opinion, explaining that the negative EMG established that the cause of the Veteran's lower left extremity pain and numbness was not directly related to his low back condition.

Because the examiner had checked the box suggesting radiculopathy, the Board remanded the Veteran's claim to obtain an additional opinion.  In October 2012, the examiner diagnosed the Veteran with femoral cutaneous neuropathy (although there was no indication that this was the result of the Veteran's service connected back disability), and based on this diagnosis and the Veteran's consistent report of wholly sensory symptoms, the Board will restore the Veteran's 10 percent rating for the entirety of his appeal.  However, as explained by the examiner in October 2012, the reported pain was noted to be intermittent, and at most mild, if present.  The Board acknowledges that on occasion, the Veteran's complaints have been recorded as "moderate" in nature.  For example, at the 2012 VA examination, the Veteran's numbness was termed moderate.  However, the fact remains that the Veteran's complaints have been wholly subjective.  Sensory testing has been predominantly normal, and the EMG testing did not detect any neurologic abnormality.  There has also been no showing that to the extent neurologic impairment has been present that it caused any problem with the Veteran's reflexes or that it caused any muscle atrophy.  Therefore, the evidence suggests at most sensory impairment and even then sensory testing has been largely normal.  As such, a finding of moderate incomplete paralysis is simply not warranted based on the evidence of record.  

The Board does not wish to understate the impairment the Veteran experiences as a result of his service connected disabilities, but wants him to understand that to restore his rating to 10 percent, the Board is resolving significant reasonable doubt in his favor.

Accordingly, a 10 percent neurologic rating is found to be warranted for the entirety of the Veteran's claim; and to this extent his claim is granted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left lower extremity neurologic impairment is reasonably contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provides for disability ratings based on incomplete paralysis of the nerves.  In this Veteran's case, the respective ratings assigned under Diagnostic Code 8521 are based on the average impairment of earning capacity resulting from peripheral neuropathy of the left lower extremity.  The schedular rating criteria in this case contemplate symptomatology found within the record of evidence, specifically difficulties caused by abnormal nerve functioning between the spine and the lower extremities, including pain and numbness.  38 C.F.R. § 4.124a.  The record includes VA examination reports where the Veteran's lay evidence of functional limitations related to his symptoms of radiculopathy, including difficulty with prolonged sitting, standing, and walking, were considered.  Moreover, the schedular rating criteria for disabilities of the nerves provides ratings that are "mild," and "moderate" etc.  In so doing, the Board is empowered to consider all of the neurologic symptoms the Veteran experiences within the context of providing the assigned rating.  As such, the Board necessarily considers all of the Veteran's neurologic symptomatology in providing the schedular rating and therefore, the schedular rating reasonably considers the Veteran's symptomatology.  As such, referral for extraschedular consideration is not warranted.


ORDER

For the entire initial rating period, a rating of 10 percent, but no higher, for neurologic impairment of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  

____________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


